DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 02 December 2022 has been considered and entered. Accordingly, claims 1-25 are pending in this application. Claims 1-20 are original and claims 21-25 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The specification covers both statutory and non-statutory (i.e. signal) embodiments.
Claim 1 recites “A computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method”. According to the specification [para. 0152 of the publication], “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”. However, the specification does not clearly limit the claimed “computer readable storage media" to statutory subject matter. The BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). Thus, the broadest reasonable interpretation of the claim covers a carrier wave, which does not fall within one of the four categories of invention. As such, a computer readable storage media may be a transitory medium.


Subject Matter Eligibility of Computer Readable Media 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

The USPTO recognizes that applicants may have claims directed to computer readablemedia that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101as covering both non-statutory subject matter and statutory subject matter. In an effortto assist the patent community in overcoming a rejection or potential rejection under 
35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claimdrawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutoryembodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. 

The computer-executable instructions per se embodies functional descriptive material, is a sequence or instructions merely capable of being executed by a computer machine to realize its functionality, it is not a process, nor a device, cannot be embodied in a machine without a non-transitory computer-readable medium; and then a computer-readable medium thereof could be broadly interpreted to include medium such as carrier wave distributed over a network. As per the Kappos memo, the only proper recourse for open ended and non-correlated definitions is to amend the medium to be non-transitory. So, it is suggested an amendment to the claim 1 to recite, “A computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more non-transitory computer readable storage media and program instructions collectively stored on the one or more non-transitory computer readable storage media to perform a method”.
The remaining claims are rejected for fully incorporating the deficiencies of the base claim from which they depend. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 12, 18, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2006/0224634 A1), hereinafter Hahn, in view of Rash et al. (US 2014/0214752 A1), hereinafter Rash. 
As to claim 1, Hahn discloses a computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising (Para. 15, 18): 
determining whether contention in writing data to a log pipeline is at a prespecified level (Para. 23, “several threads may share a separate log queue, so long as the ratio of threads to log queues is selected to reduce collisions or bottlenecks as log records are written from the threads to the log queues”, where log queue represents here as a log pipeline.  Thus, the ratio used here to reduce collisions or bottlenecks indicates determining whether contention in writing data to a log pipeline is at a prespecified level. Para. 22, the use of multiple log queues allows log records from different transaction threads to be assigned to different log queues and written to the queues, i.e. writing data to a log pipeline, substantially at the same time. Para. 28, “a system, embodiments may utilize features of log queue scheduler 126 to assign transactions of one thread to a specific log queue (e.g., log queue scheduler 126 may ensure that transactions from UKT1124 are assigned to log queue UKT1130). At substantially the same time, transactions of another thread (e.g., such as UKT2124) can write their own log queue independently from the transactions of other threads, thereby improving system performance and reducing collisions and bottlenecks.”. Thus, the system utilizes the features of log queue scheduler to ensure that each of the queues are assigned to the individual thread independently to reduce bottlenecks based on the determination of whether contention in writing data to a log pipeline is at a prespecified level.), the log pipeline used in writing the data from memory to storage (Fig. 1; 2, Para. 26, “log writer(s) 136 are tasks in (or associated with) the UKTs that are initialized when the database system 100 is started (e.g., using stored internal configuration data) to write the log records or log entries from each log queue to the log area. In some embodiments, log writer(s) 136 are configured to write data to the log area at certain times. For example, log writer(s) 136 may be configured to write data to the log area upon a transaction "commit". The "commit" of a transaction is successful if all of its log entries and the commit log entry was written to the disk.”, where disk indicates storage and log records in the log queues are stored in memory. Thus, the log queue such as the log pipeline used in writing data from memory to storage.). 
Hahn does not explicitly disclose automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level.
However, in the same field of endeavor, Rash discloses automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level (Fig. 2, Para. 10, “front-end clusters that generate large amount of log data in real time and transfer the log data to an aggregating cluster. The aggregating cluster is designed to aggregate incoming log data streams from different front-end servers and clusters. The aggregating cluster further splits the log data into a plurality of data streams so that the data streams are sent to a receiving application in parallel”, where each of the log data streams represents here as a new log pipeline. Para. 31, “The aggregating cluster 210 splits the log data by examining the entries of the log data to ensure the log data evenly and randomly distributed in the split log data streams 212 (also referred to as buckets).”. Para. 33, “A plurality of back end servers can be utilized to process the split data streams in parallel in real time. In another embodiment, when submitting the data consuming application, a policy can be specified for the data consuming application including the number of buckets for parallel processing the log data streams.”. Para. 61, “This stream-to-server assignment mechanism provides an automatic and dynamic way for managing the relationship between the streams and back end servers.”. When the aggregating cluster obtains large amount of log data from the front-end clusters to write in the log data bucket, the aggregating cluster splits the log data into the plurality of data streams instead of writing in the log data bucket such as the data stream, i.e. the log pipeline, where each of the plurality of data streams indicate the new log pipeline. Thus, the split operation is performed automatically based on determining that the contention in writing the data to the log pipeline is at the prespecified level.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hahn such that the log queue of Hahn can be used in the environment of Rash such that the log queue can be split into a new log queue such as the new log pipeline as disclosed by Rash (Para. 31). One of the ordinary skills in the art would have motivated to make this modification by using split operation on the log queue of Hahn in order to balance the work loads of the back end servers while processing the log data streams as suggested by Rash (Para. 54; 61). 


As to claim 12, Hahn discloses a computer system for facilitating processing within a computing environment, the computer system comprising: a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method (Para. 15, 18), said method comprising: 
determining whether contention in writing data to a log pipeline is at a prespecified level (Para. 23, “several threads may share a separate log queue, so long as the ratio of threads to log queues is selected to reduce collisions or bottlenecks as log records are written from the threads to the log queues”, where log queue represents here as a log pipeline.  Thus, the ratio used here to reduce collisions or bottlenecks indicates determining whether contention in writing data to a log pipeline is at a prespecified level. Para. 22, the use of multiple log queues allows log records from different transaction threads to be assigned to different log queues and written to the queues, i.e. writing data to a log pipeline, substantially at the same time. Para. 28, “a system, embodiments may utilize features of log queue scheduler 126 to assign transactions of one thread to a specific log queue (e.g., log queue scheduler 126 may ensure that transactions from UKT1124 are assigned to log queue UKT1130). At substantially the same time, transactions of another thread (e.g., such as UKT2124) can write their own log queue independently from the transactions of other threads, thereby improving system performance and reducing collisions and bottlenecks.”. Thus, the system utilizes the features of log queue scheduler to ensure that each of the queues are assigned to the individual thread independently to reduce bottlenecks based on the determination of whether contention in writing data to a log pipeline is at a prespecified level.), the log pipeline used in writing the data from memory to storage (Fig. 1; 2, Para. 26, “log writer(s) 136 are tasks in (or associated with) the UKTs that are initialized when the database system 100 is started (e.g., using stored internal configuration data) to write the log records or log entries from each log queue to the log area. In some embodiments, log writer(s) 136 are configured to write data to the log area at certain times. For example, log writer(s) 136 may be configured to write data to the log area upon a transaction "commit". The "commit" of a transaction is successful if all of its log entries and the commit log entry was written to the disk.”, where disk indicates storage and log records in the log queues are stored in memory. Thus, the log queue such as the log pipeline used in writing data from memory to storage.).
Hahn does not explicitly disclose automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level.
However, in the same field of endeavor, Rash discloses automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level (Fig. 2, Para. 10, “front-end clusters that generate large amount of log data in real time and transfer the log data to an aggregating cluster. The aggregating cluster is designed to aggregate incoming log data streams from different front-end servers and clusters. The aggregating cluster further splits the log data into a plurality of data streams so that the data streams are sent to a receiving application in parallel”, where each of the log data streams represents here as a new log pipeline. Para. 31, “The aggregating cluster 210 splits the log data by examining the entries of the log data to ensure the log data evenly and randomly distributed in the split log data streams 212 (also referred to as buckets).”. Para. 33, “A plurality of back end servers can be utilized to process the split data streams in parallel in real time. In another embodiment, when submitting the data consuming application, a policy can be specified for the data consuming application including the number of buckets for parallel processing the log data streams.”. Para. 61, “This stream-to-server assignment mechanism provides an automatic and dynamic way for managing the relationship between the streams and back end servers.”. When the aggregating cluster obtains large amount of log data from the front-end clusters to write in the log data bucket, the aggregating cluster splits the log data into the plurality of data streams instead of writing in the log data bucket such as the data stream, i.e. the log pipeline, where each of the plurality of data streams indicate the new log pipeline. Thus, the split operation is performed automatically based on determining that the contention in writing the data to the log pipeline is at the prespecified level.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hahn such that the log queue of Hahn can be used in the environment of Rash such that the log queue can be split into a new log queue such as the new log pipeline as disclosed by Rash (Para. 31). One of the ordinary skills in the art would have motivated to make this modification by using split operation on the log queue of Hahn in order to balance the work loads of the back end servers while processing the log data streams as suggested by Rash (Para. 54; 61). 
As to claim 18, Hahn discloses a computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising (Para. 15, 18): 
determining whether contention in writing data to a log pipeline is at a prespecified level (Para. 23, “several threads may share a separate log queue, so long as the ratio of threads to log queues is selected to reduce collisions or bottlenecks as log records are written from the threads to the log queues”, where log queue represents here as a log pipeline.  Thus, the ratio used here to reduce collisions or bottlenecks indicates determining whether contention in writing data to a log pipeline is at a prespecified level. Para. 22, the use of multiple log queues allows log records from different transaction threads to be assigned to different log queues and written to the queues, i.e. writing data to a log pipeline, substantially at the same time. Para. 28, “a system, embodiments may utilize features of log queue scheduler 126 to assign transactions of one thread to a specific log queue (e.g., log queue scheduler 126 may ensure that transactions from UKT1124 are assigned to log queue UKT1130). At substantially the same time, transactions of another thread (e.g., such as UKT2124) can write their own log queue independently from the transactions of other threads, thereby improving system performance and reducing collisions and bottlenecks.”. Thus, the system utilizes the features of log queue scheduler to ensure that each of the queues are assigned to the individual thread independently to reduce bottlenecks based on the determination of whether contention in writing data to a log pipeline is at a prespecified level.), the log pipeline used in writing the data from memory to storage (Fig. 1; 2, Para. 26, “log writer(s) 136 are tasks in (or associated with) the UKTs that are initialized when the database system 100 is started (e.g., using stored internal configuration data) to write the log records or log entries from each log queue to the log area. In some embodiments, log writer(s) 136 are configured to write data to the log area at certain times. For example, log writer(s) 136 may be configured to write data to the log area upon a transaction "commit". The "commit" of a transaction is successful if all of its log entries and the commit log entry was written to the disk.”, where disk indicates storage and log records in the log queues are stored in memory. Thus, the log queue such as the log pipeline used in writing data from memory to storage.).
Hahn does not explicitly disclose automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level.
 However, in the same field of endeavor, Rash discloses automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level (Fig. 2, Para. 10, “front-end clusters that generate large amount of log data in real time and transfer the log data to an aggregating cluster. The aggregating cluster is designed to aggregate incoming log data streams from different front-end servers and clusters. The aggregating cluster further splits the log data into a plurality of data streams so that the data streams are sent to a receiving application in parallel”, where each of the log data streams represents here as a new log pipeline. Para. 31, “The aggregating cluster 210 splits the log data by examining the entries of the log data to ensure the log data evenly and randomly distributed in the split log data streams 212 (also referred to as buckets).”. Para. 33, “A plurality of back end servers can be utilized to process the split data streams in parallel in real time. In another embodiment, when submitting the data consuming application, a policy can be specified for the data consuming application including the number of buckets for parallel processing the log data streams.”. Para. 61, “This stream-to-server assignment mechanism provides an automatic and dynamic way for managing the relationship between the streams and back end servers.”. When the aggregating cluster obtains large amount of log data from the front-end clusters to write in the log data bucket, the aggregating cluster splits the log data into the plurality of data streams instead of writing in the log data bucket such as the data stream, i.e. the log pipeline, where each of the plurality of data streams indicate the new log pipeline. Thus, the split operation is performed automatically based on determining that the contention in writing the data to the log pipeline is at the prespecified level.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hahn such that the log queue of Hahn can be used in the environment of Rash such that the log queue can be split into a new log queue such as the new log pipeline as disclosed by Rash (Para. 31). One of the ordinary skills in the art would have motivated to make this modification by using split operation on the log queue of Hahn in order to balance the work loads of the back end servers while processing the log data streams as suggested by Rash (Para. 54; 61). 



As to claims 21, 23, and 24, the claims are rejected for the same reasons as claims 18, 12, and 1 above. In addition, Hahn discloses wherein the log pipeline includes a plurality of log entries (Para. 29, Log queue scheduler 126 passes log records or log entries from each transaction thread 122, 123 to the appropriate log queue 130, 132, i.e. the log pipeline, which then passes the log records or log entries to the log writer 136 for writing to data log 114. Thus, the log pipeline includes a plurality of log entries.).

As to claim 25, the claim is rejected for the same reasons as claim 24 above. In addition, Hahn discloses wherein the plurality of log entries includes a plurality of log records (Para. 29, “Log queue scheduler 126 passes log records or log entries from each transaction thread 122, 123 to the appropriate log queue 130, 132, which then passes the log records or log entries to the log writer 136 for writing to data log 114.”. Thus, the plurality of log entries includes a plurality of log records.).






7.	Claims 2-5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn and Rash, as applied above, in view of Mitchell et al. (previously presented) (US 2019/0258515 A1), hereinafter Mitchell. 
As to claims 2, 13, and 19, the claims are rejected for the same reasons as claims 1, 12, and 18 above. Combination of Hahn and Rash do not explicitly disclose wherein the method further comprises routing incoming data to a selected log pipeline based on a route map, the route map including an indication of which log pipeline of a plurality of log pipelines is to receive the incoming data, the plurality of log pipelines including at least the log pipeline and the new log pipeline.
However, in the same field of endeavor, Mitchell discloses wherein the method further comprises routing incoming data to a selected log pipeline based on a route map (Para. 44, “FIG. 2 illustrates a hash-based routing system 200 for storing and retrieving log-based information. In an embodiment of the invention, at least one production server 201 generates a log entry and computes an identifier for a logging server (e.g., an IP address or shard identifier) using a property associated with the production server 201. In some embodiments of the invention, the log entry is transmitted to a queue 220 associated with the identified logging server. If there are multiple production servers, 2011, 2012, 2013, and 2014 as shown in FIG. 2, each production server will likely have one or more unique properties (e.g., MAC addresses, IP address, virtual server ID number, etc.) that will lead to the computation of an identifier for a logging server that will differ from the identifiers computed by one or more of its peer production servers 201”, where one or more unique properties of the server represents route map such as the server ID.), the route map including an indication of which log pipeline of a plurality of log pipelines is to receive the incoming data, the plurality of log pipelines including at least the log pipeline and the new log pipeline (Para. 52, shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues, i.e. log pipeline, or logging servers existing production servers send log entries to. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Thus, the route map including an indication of which log pipeline of a plurality of log pipelines is to receive the incoming data.). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mitchell into the combined method of Hahn and Rash such that the server ID can be used as route map to identify the log queue as disclosed by Mitchell (Para. 44). One of the ordinary skills in the art would have motivated to make this modification in order to process and store log entries at the logging server associated with the queue and/or displayed using one or more appropriately-configured computers using server ID as suggested by Mitchell (Para. 44). 

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Mitchell discloses wherein the routing indicated by the route map is determined using modulo arithmetic of a selected identifier, a modulo number used in the modulo arithmetic being based on a number of log pipelines in the plurality of log pipelines (Para. 52, “shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues or logging servers existing production servers send log entries to. In embodiments of the invention, the algorithm can be updated to account for new queues and new logging servers by, e.g., changing the modulo value used in the computation of the shard identifier. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Likewise, the algorithm used to transmit log entries can be updated to remove queues or logging servers as needed by, e.g., changing the modulo value used in the computation of the shard identifier.”. Para. 58, an identifier computer 403 will calculate a unique identifier for a production server 401 modulo the number of queues, i.e. a number of log pipelines in the plurality of log pipelines, or logging servers 405. Thus, the routing indicated by the route map is determined using modulo arithmetic of a selected identifier, a modulo number used in the modulo arithmetic being based on a number of log pipelines in the plurality of log pipelines.).

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Mitchell discloses wherein the selected identifier is an identifier of a unit recovery, the unit recovery including one or more operations generating the incoming data (Para. 52, “shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues or logging servers existing production servers send log entries to. In embodiments of the invention, the algorithm can be updated to account for new queues and new logging servers by, e.g., changing the modulo value used in the computation of the shard identifier. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Likewise, the algorithm used to transmit log entries can be updated to remove queues or logging servers as needed by, e.g., changing the modulo value used in the computation of the shard identifier.”. Thus, the selected identifier is an identifier of a unit recovery, the unit recovery including one or more operations generating the incoming data.).
As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, Mitchell discloses wherein the method further comprises creating the route map based on creating the new log pipeline (Para. 52, “shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues or logging servers existing production servers send log entries to. In embodiments of the invention, the algorithm can be updated to account for new queues and new logging servers by, e.g., changing the modulo value used in the computation of the shard identifier. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Likewise, the algorithm used to transmit log entries can be updated to remove queues or logging servers as needed by, e.g., changing the modulo value used in the computation of the shard identifier.”. Thus, the route map is being created based on creating the new log pipeline.).


8.	Claims 6-7, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn and Rash, as applied above, in view of Graefe (previously presented) (US 2017/0212902 A1). 
As to claim 6, the claim is rejected for the same reasons as claim 1 above. Combination of Hahn and Rash do not explicitly disclose wherein the method further comprises: determining whether one or more units of data are to be written from memory to storage, the determining being based on one or more flush points within one or more log pipelines; and writing the one or more units of data from memory to storage, based on determining that the one or more units of data are to be written from memory to storage.
However, in the same field of endeavor, Graefe discloses wherein the method further comprises: determining whether one or more units of data are to be written from memory to storage, the determining being based on one or more flush points within one or more log pipelines (Para. 27, “The log archive sets may also be sorted by time in addition to sorting by device and page identifiers. By way of illustration, recovery log set 102 has two log entries listed associated with page "C" on device "2" (the 2-C entries). Depending on the method used to sort recovery log set 102 into log archive set 112, the ordering of these two log entries may be naturally maintained. However, other sorting methods may require timestamps of log entries to be examined to maintain their original ordering so that during restoration, a log entry does not overwrite another log entry that occurred later in time.”. Thus, the determining being based on one or more flush points within one or more log pipelines.); and 
writing the one or more units of data from memory to storage, based on determining that the one or more units of data are to be written from memory to storage (Para. 15, “when a storage media fails, some data stores may load a full backup to a replacement storage media, then loading pages that have been updated since the full backup as from incremental and/or differential backups as appropriate. Next modifications to pages identified in the log archive and recovery log may be performed in series by loading pages from the replacement storage media, modifying the pages in memory, and then re-storing the modified pages on the replacement storage media. As pages may have multiple log entries in the log archive and in the recovery log, depending on how many modifications have occurred since the last backup, individual pages may be loaded and stored multiple times.”. Therefore, the one or more units of data are to be written from memory to storage.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Graefe into the combined method of Hahn and Rash such that the timestamp data of log entries can be used in the queue of Mitchell to maintain original ordering during restoration as suggested by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to avoid overwriting log entries during restoration for the plurality of log entries of Mitchell based on the timestamp of Graefe (Para. 27). 

As to claim 7, the claim is rejected for the same reasons as claim 6 above. Combination of Hahn and Rash do not explicitly disclose wherein the method further comprises determining a minimum flush point for the one or more log pipelines, and wherein the determining whether a unit of data of the one or more units of data is to be written from memory to storage includes determining whether the unit of data has a timestamp that has a predefined relationship with the minimum flush point, wherein the writing the unit of data is performed based on the unit of data having the timestamp that has the predefined relationship with the minimum flush point.
However, in the same field of endeavor, Graefe discloses wherein the method further comprises determining a minimum flush point for the one or more log pipelines, and wherein the determining whether a unit of data of the one or more units of data is to be written from memory to storage includes determining whether the unit of data has a timestamp that has a predefined relationship with the minimum flush point, wherein the writing the unit of data is performed based on the unit of data having the timestamp that has the predefined relationship with the minimum flush point (Para. 27, “The log archive sets may also be sorted by time in addition to sorting by device and page identifiers. By way of illustration, recovery log set 102 has two log entries listed associated with page "C" on device "2" (the 2-C entries). Depending on the method used to sort recovery log set 102 into log archive set 112, the ordering of these two log entries may be naturally maintained. However, other sorting methods may require timestamps of log entries to be examined to maintain their original ordering so that during restoration, a log entry does not overwrite another log entry that occurred later in time”. Thus, the writing the unit of data is performed based on the unit of data having the timestamp that has the predefined relationship with the minimum flush point.). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Graefe into the combined method of Hahn and Rash such that the timestamp data of log entries can be used in the queue of Mitchell to maintain original ordering during restoration as suggested by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to avoid overwriting log entries during restoration for the plurality of log entries of Mitchell based on the timestamp of Graefe (Para. 27). 

As to claims 9 and 15, the claims are rejected for the same reasons as claims 1 and 12 above. Combination of Hahn and Rash do not explicitly disclose wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a first technique to provide a first plurality of sorted records, the first plurality of sorted records including a first plurality of log units; and providing the first plurality of sorted records to a redo operation, the redo operation to be performed in parallel on the first plurality of log units.

However, in the same field of endeavor, Graefe discloses wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a first technique to provide a first plurality of sorted records, the first plurality of sorted records including a first plurality of log units; and providing the first plurality of sorted records to a redo operation, the redo operation to be performed in parallel on the first plurality of log units (Para. 28, “When a media failure is detected and data originally stored on a failed media device begins to be restored to a replacement media, the sets of partially sorted log archive 110 may be used as a pail of the restoration process. In one example, the sets may be pipelined to the restoration process as the restoration process restores the database”. Para. 35, “The sets of log entries may be sorted according to device identifier, page identifier and time. Sorting by device identifier may facilitate restoration of a failed storage media without traversing log entries or functional storage media in the log archive. By way of illustration, if a database stores data on eight different storage media, transactions in the log archive occurring on each of the storage media may be grouped together within the log archive. Thus, if the first storage media fails, a restoration process can quickly find log entries associated with the failed storage media, speeding up restoration of data from a backup.”. Therefore, the first plurality of sorted records is being provided to a redo operation to recover the database objects.).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Graefe into the combined method of Hahn and Rash such that the restoration process of Graefe can be implemented in the environment of Mitchell in order to recover failed data as described by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to reduce problems and failures in log processing system of Mitchell such that log entries can be found quickly associated with the failed storage media which speeding up the restoration process as suggested by Graefe (Para. 35). 

As to claims 10 and 16, the claims are rejected for the same reasons as claims 1 and 12 above. Combination of Hahn and Rash do not explicitly disclose wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a second technique to provide a second plurality of sorted records, the second plurality of sorted records including a second plurality of log units; and providing the second plurality of sorted log records to an undo operation, the undo operation to be performed in parallel on the second plurality of log units.

However, in the same field of endeavor, Graefe discloses wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a second technique to provide a second plurality of sorted records, the second plurality of sorted records including a second plurality of log units; and providing the second plurality of sorted log records to an undo operation, the undo operation to be performed in parallel on the second plurality of log units (Para. 14, “The log entries in recovery log 1040 may describe recent changes made to database 1020, which may be used if something fails (e.g., transaction failure, system failure, media failure) in database 1020, to attempt to restore database 1020 to a state prior to the failure.”. Para. 28, “When a media failure is detected and data originally stored on a failed media device begins to be restored to a replacement media, the sets of partially sorted log archive 110 may be used as a pail of the restoration process. In one example, the sets may be pipelined to the restoration process as the restoration process restores the database”. Para. 35, “The sets of log entries may be sorted according to device identifier, page identifier and time. Sorting by device identifier may facilitate restoration of a failed storage media without traversing log entries or functional storage media in the log archive. By way of illustration, if a database stores data on eight different storage media, transactions in the log archive occurring on each of the storage media may be grouped together within the log archive. Thus, if the first storage media fails, a restoration process can quickly find log entries associated with the failed storage media, speeding up restoration of data from a backup.”. Therefore, the second plurality of sorted log records is being provided to an undo operation to recover the database objects.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Graefe into the combined method of Hahn and Rash such that the restoration process of Graefe can be implemented in the environment of Mitchell in order to recover failed data as described by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to reduce problems and failures in log processing system of Mitchell such that log entries can be found quickly associated with the failed storage media which speeding up the restoration process as suggested by Graefe (Para. 35). 


9.	Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn and Rash, as applied above, in view of Waugh (previously presented) (US 10,878,335 B1). 
As to claims 8, 14, and 20, the claims are rejected for the same reasons as claims 1, 12, and 18 above. Combination of Hahn and Rash do not explicitly disclose wherein the method further comprises: writing, using a log write engine, log data from one or more log pipelines to storage; automatically determining whether one or more additional log write engines are to be deployed to write the log data from the one or more log pipelines; and deploying the one or more additional log write engines, based on determining that the one or more additional log write engines are to be deployed.
However, in the same field of endeavor, Waugh discloses wherein the method further comprises: writing, using a log write engine, log data from one or more log pipelines to storage; automatically determining whether one or more additional log write engines are to be deployed to write the log data from the one or more log pipelines; and deploying the one or more additional log write engines, based on determining that the one or more additional log write engines are to be deployed (Col. 5 line 37-44, the analysis of a large corpus of text-containing data records using probabilistic data structures may be at least partially parallelized. For example, the volume of log records to be analyzed at a provider network's monitoring/analysis service may be high enough that multiple analysis engines, i.e. log write engines, may be deployed for generating respective instances of the probabilistic data structures corresponding to respective subsets of the log records. Thus, the one or more additional log write engines is deployed, based on determining that the one or more additional log write engines are to be deployed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Waugh into the combined method of Hahn and Rash such that the log entries of Hahn can be processed by using multiple log write engines of Waugh (Col. 5 line 37-44). One of the ordinary skills in the art would have motivated to make this modification in order to process large set of log entries within very short time intervals as suggested by Waugh (Col. 3 line 34-45). 

10.	Claims 11, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn and Rash, as applied above, in view of Welc et al. (US 2010/0162247 A1), hereinafter Welc. 
As to claims 11, 17, and 22, the claims are rejected for the same reasons as claims 1, 12, and 18 above. Combination of Hahn and Rash do not explicitly disclose wherein the method further comprises: determining whether the contention in writing data to one or more log pipelines is at another prespecified level; and performing a merge operation to reduce a number of log pipelines, based on determining that the contention in writing the data to the one or more log pipelines is at the other prespecified level.

However, in the same field of endeavor, Welc discloses wherein the method further comprises: determining whether the contention in writing data to one or more log pipelines is at another prespecified level; and performing a merge operation to reduce a number of log pipelines, based on determining that the contention in writing the data to the one or more log pipelines is at the other prespecified level (Fig. 3, Para. 83, “private logs of a child thread are merged with logs of a parent transaction by a copying process. For example, read log 365 is merged with read log 385 by copying/ appending contents of read log 365 into read log 385. In one embodiment, copying the entries of read logs into a single read log makes the read log easier to maintain.”, where a number of read logs such as a number of log pipelines are being reduced by merging the read logs such as performing merge operation on the logs. Para. 85, “logs are combined by copying, concatenating, or the combination of both. In one embodiment, logs are merged by copying if the number of entries in a private log is less a predetermined value. Otherwise, logs are merged by concatenating”. Thus, a merge operation is performed to reduce a number of log pipeline.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Welc into the combined method of Hahn and Rash such that the log queues can be merged into one single queue by using the merge operation of Welc (Para. 85). One of the ordinary skills in the art would have motivated to make this modification in order to maintain the read log easier by copying the entries of read logs into a single read log as suggested by Welc (Para. 83). 
Response to Arguments 
11.	Applicant's arguments, see pages 9-12, filed 02 December 2022, with respect to the rejections of claims 1-20 under 35 USC §102 and §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth in the rejections of claims 1-25 under 35 USC §103 above in view of the newly found references. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAMBURI (US 2017/0300391 A1) teaches scalable log partitioning system.
Lee et al. (US 2012/0096055 A1) teaches creating and maintaining order of a log stream without use of a lock or latch.
Zhou et al. (US 2015/0261808 A1) teaches reduce log contention by batching log record transfers to the log.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167